Title: To Alexander Hamilton from John Chaloner, 10 April 1786
From: Chaloner, John
To: Hamilton, Alexander



Dear Sir
Philada. April 10th, 1786

Mr Wilcox has agreed to take the Vessels say two of them the one which saild lately from Cheasapeak and the one now here that daily expected from Lisbon he will not take. He promised me his notes this day for two hundred pounds the sum he is to pay for the two Vessels. I shall propably receive them to morrow. He says he has considerable property on hand belonging to that concern. I think it would be to the advantage of those interested therein to have a seperation it would in all propability facilitate the Sales.
I am Sir Your most Obdt Servant
John Chaloner
